Title: John Adams to Abigail Adams, 6 September 1776
From: Adams, John
To: Adams, Abigail


     
      
       Fryday Septr. 6. 1776
      
     
     This day, I think, has been the most remarkable of all. Sullivan came here from Lord Howe, five days ago with a Message that his Lordship desired a half an Hours Conversation with some of the Members of Congress, in their private Capacities. We have spent three or four days in debating whether We should take any Notice of it. I have, to the Utmost of my Abilities during the whole Time, opposed our taking any Notice of it. But at last it was determined by a Majority “that the Congress being the Representatives of the free and independent states of America, it was improper to appoint any of their Members to confer, in their private Characters with his Lordship. But they would appoint a Committee of their Body, to wait on him, to know whether he had Power, to treat with Congress upon Terms of Peace and to hear any Propositions, that his Lordship may think proper to make.”
     When the Committee came to be ballotted for, Dr. Franklin and your humble servant, were unanimously chosen. Coll. R. H. Lee and Mr. Edward Rutledge, had an equal Number: but upon a second Vote Mr. R. was chosen. I requested to be excused, but was desired to consider of it untill tomorrow. My Friends here Advise me to go. All the stanch and intrepid, are very earnest with me to go, and the timid and wavering, if any such there are, agree in the request. So I believe I shall undertake the Journey. I doubt whether his Lordship will see Us, but the same Committee will be directed to inquire into the State of the Army, at New York, so that there will be Business enough, if his Lordship makes none.—It would fill this Letter Book, to give you all the Arguments, for and against this Measure, if I had Liberty to attempt it.—His Lordship seems to have been playing off a Number of Machiavillian Maneuvres, in order to throw upon Us the Odium of continuing this War. Those who have been Advocates for the Appointment of this Committee, are for opposing Maneuvre to Maneuvre, and are confident that the Consequence will be, that the Odium will fall upon him. However this may be, my Lesson is plain, to ask a few Questions, and take his Answers.
     I can think of but one Reason for their putting me upon this Embassy, and that is this. An Idea has crept into many Minds here that his Lordship is such another as Mr. Hutchinson, and they may possibly think that a Man who has been accustomed to penetrate into the mazy Windings of Hutchinsons Heart, and the serpentine Wiles of his Head, may be tolerably qualified to converse with his Lordship.
     
     
      Sunday Septr. 8.
     
     Yesterdays Post brought me yours of Aug. 29. The Report you mention “that I was poisoned upon my Return at New York” I suppose will be thought to be a Prophecy, delivered by the Oracle in mystic Language, and meant that I should be politically or morally poisoned by Lord Howe. But the Prophecy shall be false.
    